ITEMID: 001-87888
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SALMANOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security;Violation of Article 6 - Right to a fair trial
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1955 and is serving a sentence of imprisonment in the Sverdlovsk Region.
6. The applicant was arrested on 20 January 1998. He was charged with a number of criminal offences, including conspiracy to commit murder.
7. On 11 May 1998 the applicant was taken to remand centre no. 77/1, also known as “Matrosskaya Tishina”.
8. In July 1998 the deputy Prosecutor General extended his detention until 18 January 1999. On 2 October 1998 the Preobrazhenskiy District Court of Moscow upheld this extension order.
9. In September 2000 the criminal case against the applicant was listed for trial. On 29 September 2000 the Moscow City Court held that the measure of restraint in respect of defendants, including the applicant, had been lawful and should remain unchanged.
10. The City Court subsequently issued further extension orders on 3 July, 30 September, 18 December 2002, 24 March, 30 June and 30 September 2003, referring to the fact that the applicant and his co-defendants had been charged with particularly serious criminal offences. The Supreme Court of the Russian Federation rejected appeals against these remand orders, endorsing the City Court’s reasoning.
11. On 30 December 2003 the City Court extended the defendants’ detention on remand until 1 April 2004, noting the gravity of the charges against them and the possibility that they might abscond or obstruct justice.
12. On 30 March 2004 the City Court extended the defendants’ detention on remand until 1 July 2004, indicating that:
“...[the defendants] have been charged with several counts of serious and particularly serious criminal offences committed by an organised gang in conspiracy with unidentified persons, against whom separate criminal proceedings are pending, and with another person, against whom criminal proceedings were disjoined because his whereabouts are not known; if released, [they] may abscond or obstruct justice”.
13. On 1 July 2004 the City Court extended the defendants’ detention, reproducing verbatim the reasoning of its earlier decision.
14. On 22 July 2004 the Supreme Court upheld the decision of 30 March 2004 and endorsed the City Court’s reasoning.
15. On 19 July 1999 the Moscow city prosecutor approved the bill of indictment and the case was submitted for trial to the City Court. The applicant was charged with multiple counts including conspiracy to commit murder. Similar charges were brought against fifteen other co-defendants.
16. On 5 August 1999 the City Court noted that the majority of the defendants had opted to exercise their constitutional right to a trial by jury. However, as there were no juries in the City Court, it decided to send an inquiry to the Supreme Court of the Russian Federation as to where the case should be tried. The Supreme Court referred the case to the Moscow Regional Court, where juries were available.
17. On an unspecified date a judge of the Regional Court sent a request to the Constitutional Court of the Russian Federation, inviting it to rule on the compatibility with the Russian Constitution of the Supreme Court’s interpretation of the jurisdictional rules. On 17 February 2000 she suspended the proceedings pending a decision by the Constitutional Court. She also held that the defendants were to remain in custody because they had been charged with criminal offences of high public danger, classified as serious or particularly serious.
18. On 13 April 2000 the Constitutional Court held that the decision on the change of venue had been incompatible with the Russian Constitution.
19. In compliance with that ruling, on 14 June 2000 the Regional Court returned the case file to the Supreme Court. The Supreme Court decided on 6 September 2000 that the City Court was competent to try the case.
20. On 29 September 2000 the City Court scheduled the first hearing for 13 October 2000 before a panel consisting of a professional judge and two lay judges, but on that date the hearing was adjourned because the presiding judge was sitting in another case.
21. In 2001 and 2002 the presiding judge was replaced by other judges of the City Court. Lay judges were replaced several times.
22. Numerous hearings were scheduled between 2001 and early 2003. All of them were adjourned on various grounds, mainly because the prosecutor, the interpreter and some of the defendants’ lawyers had defaulted, and also owing to the presiding judge’s involvement in other proceedings in May and October 2001, and then in May, September and October 2002.
23. It appears that consideration of the merits began in March 2003. The absence of several lawyers, including the applicant’s counsel, was one of the reasons for adjourning the hearings listed for 4 March and 29 April 2003.
24. The illness of the applicant’s counsel was one of the reasons for adjourning the hearings scheduled for 26 January and 2 February 2004. On 10 March 2004 the trial judge ordered the bailiffs to bring the defaulting witnesses and victims to a hearing on 16 March 2004, which was not done in respect of certain witnesses and victims. On a number of occasions between March and July 2004 the judge reiterated his request.
25. On 12 August 2004 the trial court closed the trial and started deliberations.
26. On 27 October 2004 the City Court found the applicant guilty of multiple counts including conspiracy to commit murder and sentenced him to ten years’ imprisonment. On 10 November 2004 the judgment was pronounced in public.
27. The applicant and the other defendants lodged an appeal. On 15 November 2005 the Supreme Court upheld the judgment.
28. According to the applicant, from 2 October 2004 to 5 June 2005 and from 11 June to 26 June 2005 he shared a cell with a Mr K. On an unspecified date, the latter tested HIV positive. He was informed so six months later and had another blood test, which was also positive. According to the applicant, on 11 June 2005 Mr K. told him that he had tested HIV positive.
29. It appears from a report of 20 March 2006, submitted by the Government, that HIV-positive detainees were not segregated from the other detainees in remand centre no. 77/1; the applicant “was informed of the rules for detention of HIV-positive detainees”, including a prohibition of such segregation.
30. The applicant submitted the following description of the relevant circumstances of his transport and confinement.
Between 2001 and 2004 the applicant had been transported to the Moscow City Court and back to the remand centre no. 77/1 on no less than one hundred days (normally, three days per week). He had been taken out of his cell at 6 a.m. and placed alone in a cell measuring 70 by 70 centimetres, awaiting departure at 9 or 10 a.m. On the day of a court hearing he had not been given any food before departure; nor had he received any meal at the courthouse or in the remand centre upon his return. Since early 2004 the authorities had started to supply a dry ration for the day which he, however, could not consume because no hot water had been provided at the convoy premises in the City Court.
The applicant had been transported in overcrowded vans; the journey from the remand centre to the City Court had normally taken one to three hours.
At the City Court premises the applicant had been held together with several other detainees in a cell measuring 1.2 by 2 metres. After the hearing he had been taken back to that cell where he had waited until 6 to 8 p.m. without any food or drink or access to a toilet.
On the way back the prison van had never gone directly to remand centre no. 77/1, it made a detour to bring detainees to another remand centre where it sometimes stayed for four or five hours. Thus, the return journey had normally taken two to three hours. Upon arrival at facility no. 77/1, the applicant had had to wait for one more hour before being taken to his cell at about midnight.
31. The Government contested the applicant’s description of his conditions of confinement and transport. According to them, the applicant was taken out of his cell at 6 a.m. and provided with hot breakfast. He was then kept at the assembly section which had eight cells measuring between 12.7 and 17.9 square metres. Each cell had a bench, sanitary facilities, artificial lighting and a window. The applicant remained there for about one hour and a half awaiting departure for the courthouse. He was given a dry ration consisting of two courses for the remainder of the day.
Between 2001 and 2003 the applicant was transported in vans GAZ-2207(3309) and ZIL-4331. The detainees’ section of the GAZ van measured 3.8 m (length) by 2.35 m (width) by 1.6 m (height). Such a van had one individual compartment and two compartments for twelve persons each. The detainees’ section of the ZIL van measured 4.7 m by 2.4 m by 1.64 m and had two individual compartments and two compartments for seventeen persons each. Both types of vans also had three or four seats for convoy officers.
Vans were equipped with fixed benches so that each detainee was provided with individual seating. Van walls had insulating lining. Van heaters and lights were powered by the van engine so that the heating and lighting systems were operational when the engine was running. Vans were naturally ventilated through the emergency hatch and additional hatches with controlled airflow. Given the security considerations, from December 2003 onwards the applicant and his co-defendants were carried by direct transfer between the remand centre and the courthouse.
At the City Court the applicant was kept at the convoy premises which had three compartments with seventeen cells each and a toilet, which detainees could access upon request. Each cell measured 1 m by 1.95 m by 3.1 m. Each cell had seating and was equipped with systems of ventilation, heating and artificial lighting. At the courthouse he was provided with hot water with which to consume the dry ration. He was also allowed to bring food purchased in the prison shop or received from his relatives.
32. In 2003 the applicant complained about unsatisfactory conditions of transport and confinement at the courthouse.
33. It appears from the report of the Moscow Department of the Interior dated 16 December 2003, submitted by the Government, that the applicant was taken to court for criminal proceedings which “were dragging on”. Between July and October 2003 he was transported eight times in the prison van ZIL-4331 together with, at times, fifteen to twenty-seven other detainees; the direct transfer from the courthouse did not normally exceed thirty minutes and ended no later than 8 p.m., except on 30 September 2003. From December 2003 onwards the applicant and his co-defendants were taken by direct transfer on account of security considerations. Convoy premises at courthouses were not equipped for catering purposes and “the detainees ate their dry rations when they returned to the remand centre from the courthouse”.
34. By a letter of 17 December 2003 the Moscow Department of the Interior stated that the time taken for transportation had been “objectively justified”.
35. For a summary of the applicable national legislation relating to detention on remand, see the Court’s judgment in the case of Khudoyorov v. Russia (no. 6847/02, §§ 76-93, ECHR 2005).
36. On 4 May 2001 the Ministry of Justice adopted the Rules on food supply for convicts and persons detained in remand centres. According to Annex no. 3 to these Rules, a daily dry ration (bread, tinned beef or fish, sugar, tea and salt) is provided to the following categories of persons: convicts on their way to a prison, a remand centre or colony; persons released from custody on the way to their place of residence; persons during their stay in patient care institutions or convicted juveniles. Those Rules were amended in 2004 and repealed in 2005.
37. On 4 February 2004 the Ministry of Justice adopted the Rules on supply of dry ration, according to which persons suspected or accused of criminal offences should be supplied with a dry ration (bread, precooked first and second courses, sugar, tea, tableware) during their presence at a courthouse. Detainees should be supplied with hot water with which to consume the ration.
38. Limitation of a citizen’s rights and freedoms because of his or her HIV status may be authorised only by federal law (section 5 of the Law on Prevention of Propagation of HIV infection, 38-FZ of 30 March 1995). Detainees are subject to a compulsory medical examination (section 9 of the Law). A person who has tested HIV-positive must be informed thereof, be informed of the need to take precautions for preventing propagation of the HIV infection and warned that contamination of others or exposing others to a risk of contamination is a criminal offence (section 13 of the Law; Article 122 of the Criminal Code).
39. According to the Rules on Compulsory Testing of Prisoners for HIV infection (adopted by the Russian Government on 28 February 1996), the prison administration must take measures preventing propagation of the HIV infection; medical and other staff must not disclose information relating to the detainee’s HIV status (Rules 11 and 13).
40. Section 101 § 2 of the Penitentiary Code provided that medical penitentiary establishments should be organised for treatment and detention of drug addicts, alcoholics, HIV and tuberculosis infected prisoners. Federal Law No. 25-FZ of 9 March 2001 repealed that provision in so far as it related to HIV-infected prisoners.
41. The relevant extracts from the 11th General Report [CPT/Inf (2001) 16] prepared by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) concerning transmissible diseases read as follows:
“31. The spread of transmissible diseases and, in particular, of tuberculosis, hepatitis and HIV/AIDS has become a major public health concern in a number of European countries....
...[T]he act of depriving a person of his liberty always entails a duty of care...
The use of up-to date methods for screening, the regular supply of medication...constitute essential elements of an effective strategy...to provide appropriate care to the prisoners concerned.
...[T]he prisoners concerned should not be segregated from the rest of the prison population unless this is strictly necessary on medical or other grounds. In this connection, the CPT wishes to stress in particular that there is no medical justification for the segregation of prisoners solely on the grounds that they are HIV-positive.
...[I]t is incumbent on national authorities to ensure that there is a full educational programme about transmissible diseases for both prisoners and prison staff. Such a programme should address methods of transmission and means of protection as well as the application of adequate preventive measures. More particularly, the risks of HIV or hepatitis B/C infection through sexual contacts and intravenous drug use should be highlighted and the role of body fluids as the carriers of HIV and hepatitis viruses explained...”
42. The relevant parts of the Appendix to Recommendation no. R (98) 7 of the Committee of Ministers to Member States concerning the ethical and organisational aspects of health care in prison read as follows:
“13. Medical confidentiality should be guaranteed and respected...
38. The isolation of a patient with an infectious condition is only justified if such a measure would also be taken outside the prison environment for the same medial reasons.
39. No form of segregation should be envisaged in respect of persons who are HIV antibody positive, subject to the provisions contained in paragraph 40.
40. Those who become seriously ill with Aids-related illnesses should be treated within the prison health care department, without necessarily resorting to total isolation. Patients, who need to be protected from the infectious illnesses transmitted by other patients, should be isolated only if such a measure is necessary for their own sake to prevent them acquiring intercurrent infections...”
43. The relevant part of the Appendix to Recommendation no. R (93) 6 of the Committee of Ministers to Member States concerning prison and criminological aspects of the control of transmissible diseases including Aids and related health problems in prison reads as follows:
“9. As segregation, isolation and restrictions on occupation, sport and recreation are not considered necessary for seropositive people in the community, the same attitude must be adopted towards seropositive prisoners.”
44. Detention of HIV-infected persons was also examined in the following Recommendations of the Committee of Ministers to Member States: no. R (89) 14 on the ethical issues of HIV infection in the health care and social settings; and no. R (98) 7 concerning the ethical and organisational aspects of health care in prison.
45. Similar recommendations were made by the 1993 World Health Organisation in the Guidelines on HIV infection and AIDS in prisons:
“27. Since segregation, isolation and restrictions on occupational activities, sports and recreation are not considered useful or relevant in the case of HIV-infected people in the community, the same attitude should be adopted towards HIV-infected prisoners. Decisions on isolation for health conditions should be taken by medical staff only, and on the same grounds as for the general public, in accordance with public health standards and regulations. Prisoners’ rights should not be restricted further than is absolutely necessary on medical grounds, and as provided for by public health standards and regulations...
28. Isolation for limited periods may be required on medical grounds for HIV-infected prisoners suffering from pulmonary tuberculosis in an infectious stage. Protective isolation may also be required for prisoners with immunodepression related to AIDS, but should be carried out only with a prisoner’s informed consent. Decisions on the need to isolate or segregate prisoners (including those infected with HIV) should only be taken on medical grounds and only by health personnel, and should not be influenced by the prison administration....
32. Information regarding HIV status may only be disclosed to prison managers if the health personnel consider...that this is warranted to ensure the safety and well-being of prisoners and staff...”
VIOLATED_ARTICLES: 5
6
